           Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 1 of 12



         RICHARD E. ZUCKERMAN
     1   Principal Deputy Assistant Attorney General
     2   JAMES PETRILA
         Trial Attorney, Tax Division
     3   U.S. Department of Justice
         P.O. Box 683
     4   Washington, D.C. 20044
         202-307-6648 (v)
     5   202-307-0054 (f)
         James.Petrila@usdoj.gov
     6   Western.TaxCivil@usdoj.gov
     7   MICHAEL BAILEY
         United States Attorney
     8   Of Counsel
     9   For the United States of America
    10                                     IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF ARIZONA
    11
          United States of America,           )
    12                                        )                              Case No.
                    Plaintiff,                )
    13                                        )                              Complaint to Reduce Federal Tax
                    v.                        )                              Assessments to Judgment
    14                                        )
          Harold L. Maxwell, and Vickie L.    )
    15    Maxwell,                            )
                                              )
    16              Defendants.               )
          ____________________________________)
    17

    18              Plaintiff, the United States of America (“United States”), brings this action to
    19   reduce to judgment federal tax assessments against Harold L. Maxwell and Vickie L.
    20   Maxwell (collectively “Defendants”) for the tax years 2005, 2006, 2007, 2009, 2010,
    21   2011, 2012, 2013 and 2014. In support of this action, the United States complains and
    22   alleges as follows:
    23                                                              INTRODUCTION
    24              1.         This is a timely civil action brought by the United States to reduce unpaid
    25   Federal tax assessments made against Defendants Harold L. Maxwell and Vickie L.
    26   Maxwell to judgment.
    27
          Complaint to Reduce Federal Tax Assessments to Judgment                   U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                     1              Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-307-6648

5
           Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 2 of 12




     1              2.          This action is brought at the direction of the Attorney General of the
     2   United States and at the request and with the authorization of the Chief Counsel of the
     3   Internal Revenue Service (“IRS”), a delegate of the Secretary of the Treasury, pursuant to
     4   26 U.S.C § 7401.
     5                                                              DEFENDANTS
     6              3.         Defendant Harold L. Maxwell is a United States citizen who currently
     7   resides in Show Low, Arizona.
     8              4.         Defendant Vickie L. Maxwell is a United States citizen who currently
     9   resides in Show Low, Arizona.
    10              5.         The tax liabilities that form the basis of this suit are: (1) Defendants’ joint
    11   income tax liabilities for tax years 2005-2006 and 2009-2014; (2) Defendant Harold L.
    12   Maxwell’s individual Trust Fund Recovery Penalty tax liabilities for tax years 2012-
    13   2013; (3) Defendant Vickie L. Maxwell’s individual Trust Fund Recovery Penalty tax
    14   liabilities for tax years 2012-2013; and (4) Defendant Vickie L. Maxwell’s individual
    15   income tax liability for 2007.
    16                                                  JURISDICTION AND VENUE
    17              6.         Jurisdiction over this action is conferred upon this district court by 26
    18   U.S.C. § 7402 and 28 U.S.C. §§ 1391 and 1396.
    19              7.         Venue properly lies in the District of Arizona under 28 U.S.C. §§ 1391 and
    20   1396 because Defendants reside within the judicial district.
    21                                           FEDERAL TAX LIABILITIES AND LIENS
    22              8.         For the tax years 2005 and 2006, Defendants filed tax returns showing no
    23   income tax owed, but audits conducted by the IRS determined that Defendants owed
    24   income tax for both years.
    25              9.         Defendants’ liabilities for the tax years 2009-2014 are based upon self-filed
    26   tax returns.
    27
          Complaint to Reduce Federal Tax Assessments to Judgment                U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    2            Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-307-6648

5
              Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 3 of 12




     1                 10.        The IRS made timely assessments for unpaid federal income tax in the
     2   amounts and on the dates set forth below. The unpaid balances, together with interest
     3   and certain penalties, are as follows:
     4       Tax             Assessment Assessment Amount                                                 Unpaid Balance
             Period          Date                                                                         as of November
     5                                                                                                    5, 20191
             2005            2/8/2010               $9,338.00                           (Income Taxes)         $24,686.29
     6                       2/8/2010               $2,101.05                      (Late Filing Penalty)
                             2/8/2010               $374.56                    (Estimated Tax Penalty)
     7                       2/8/2010               $3,026.22                                  (Interest)
                             2/8/2010               $2,147.74              (Failure to Pay Tax Penalty)
     8                       8/16/2010              $186.76                (Failure to Pay Tax Penalty)
                             11/10/2014             $2,905.84                                  (Interest)
     9                       11/16/2015             $621.72                                    (Interest)
                             11/14/2016             $760.42                                    (Interest)
    10                       11/12/2018             $1,926.37                                  (Interest)
             2006            2/22/2010              $78,499.00                          (Income Taxes)        $196,102.45
    11                       2/22/2010              $17,662.28                     (Late Filing Penalty)
                             2/22/2010              $3,714.88                  (Estimated Tax Penalty)
    12                       2/22/2010              $17,275.50                                 (Interest)
                             2/22/2010              $13,737.32             (Failure to Pay Tax Penalty)
    13                       8/16/2010              $4,317.45              (Failure to Pay Tax Penalty)
                             8/15/2011              $1,569.98              (Failure to Pay Tax Penalty)
    14                       11/10/2014             $22,736.08                                 (Interest)
                             11/16/2015             $4,938.75                                  (Interest)
    15                       11/14/2016             $6,040.69                                  (Interest)
                             11/12/2018             $15,302.59                                 (Interest)
    16       2009            4/9/2018               $5,729.00                           (Income Taxes)          $8,919.83
                             4/9/2018               $996.52                        (Late Filing Penalty)
    17                       4/9/2018               $1,107.25              (Failure to Pay Tax Penalty)
                             4/9/2018               $1,670.69                                  (Interest)
    18       2010            7/7/2014               $1,950.00                           (Income Taxes)            $551.70
                             7/7/2014               $186.52                        (Late Filing Penalty)
    19                       7/7/2014               $153.36                (Failure to Pay Tax Penalty)
                             7/7/2014               $104.23                                    (Interest)
    20                       11/16/2015             $18.52                                     (Interest)
                             11/14/2016             $17.01                                     (Interest)
    21                       11/12/2018             $43.06                                     (Interest)
             2011            6/9/2014               $1,273.00                           (Income Taxes)            $390.35
    22                       6/9/2014               $156.37                        (Late Filing Penalty)
                             6/9/2014               $86.88                 (Failure to Pay Tax Penalty)
    23                       6/9/2014               $54.79                                     (Interest)
                             6/9/2014               $16.00                  (Fees and Collection Costs)
    24                       11/16/2015             $13.31                                     (Interest)
                             11/14/2016             $12.02                                     (Interest)
    25                       11/12/2018             $30.47                                     (Interest)
    26
         1
           The unpaid balance may reflect payments or other credits, as well as additional accrued
    27
         interest and penalties.
             Complaint to Reduce Federal Tax Assessments to Judgment                        U.S. DEPARTMENT OF JUSTICE
    28       (Case No.                  )
                                                                       3                    Tax Division, Western Region
                                                                                            P.O. Box 683
                                                                                            Washington, D.C. 20044
                                                                                            Telephone: 202-307-6648

5
              Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 4 of 12



             2012            6/9/2014               $2,181.00                           (Income Taxes)                $842.21
     1                       6/9/2014               $37.00                     (Estimated Tax Penalty)
                             6/9/2014               $465.75                        (Late Filing Penalty)
     2                       6/9/2014               $134.55                (Failure to Pay Tax Penalty)
                             6/9/2014               $76.15                                     (Interest)
     3                       11/16/2015             $29.83                                     (Interest)
                             11/14/2016             $25.95                                     (Interest)
     4                       11/12/2018             $65.71                                     (Interest)
             2013            1/8/2018               $5,113.00                           (Income Taxes)             $9,142.95
     5                       1/8/2018               $90.00                     (Estimated Tax Penalty)
                             1/8/2018               $1,125.67                      (Late Filing Penalty)
     6                       1/8/2018               $1,125.67              (Failure to Pay Tax Penalty)
                             1/8/2018               $849.10                                    (Interest)
     7                       3/26/2018              $16.00                  (Fees and Collection Costs)
             2014            3/19/2018              $3,143.00                           (Income Taxes)             $5,392.90
     8                       3/19/2018              $54.00                     (Estimated Tax Penalty)
                             3/19/2018              $682.42                        (Late Filing Penalty)
     9                       3/19/2018              $545.94                (Failure to Pay Tax Penalty)
                             3/19/2018              $421.36                                    (Interest)
    10                       8/6/2018               $16.00                  (Fees and Collection Costs)
    11                 11.        In addition, Defendants failed to file an income tax return in 2007. The IRS
    12   assessed the income taxes owed under Internal Revenue Code § 6020(b), and a
    13   corresponding notice of deficiency was issued to Defendant Vickie L. Maxwell.
    14   Defendant Vickie L. Maxwell did not dispute the notice of deficiency issued for 2007.
    15   The IRS made timely assessments for unpaid federal income tax in the amounts and on
    16   the dates set forth below. The unpaid balance, together with interest and certain
    17   penalties, are as follows:
          Tax       Assessment Assessment Amount                                                            Unpaid Balance
    18    Period Date                                                                                       as of November
                                                                                                            5, 20192
    19       2007            2/8/2010               $43,882.00                      (Income Taxes)                $102,355.02
                             2/8/2010               $9,873.45                  (Late Filing Penalty)
    20                       2/8/2010               $1,997.19              (Estimated Tax Penalty)
                             2/8/2010               $4,876.97                              (Interest)
    21                       2/8/2010               $4,827.02          (Failure to Pay Tax Penalty)
                             1/2/2012               $6,143.48          (Failure to Pay Tax Penalty)
    22                       12/30/2013             $9,514.07                              (Interest)
                             12/29/2014             $2,463.31                              (Interest)
    23                       1/18/2016              $16.00              (Fees and Collection Costs)
                             12/19/2016             $5,735.24                              (Interest)
    24                       12/18/2017             $3,634.85                              (Interest)
                             12/17/2018             $4,477.29                              (Interest)
    25

    26
         2
               The unpaid balance may reflect payments or other credits, as well as additional
    27
         accrued interest and penalties.
             Complaint to Reduce Federal Tax Assessments to Judgment                         U.S. DEPARTMENT OF JUSTICE
    28       (Case No.                  )
                                                                       4                     Tax Division, Western Region
                                                                                             P.O. Box 683
                                                                                             Washington, D.C. 20044
                                                                                             Telephone: 202-307-6648

5
           Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 5 of 12




     1              12.        In addition, Defendants operated a satellite and television installation
     2   business in Show Low, Arizona from 1999–2014. That business operated through a
     3   limited liability company, H L Maxwell & Family, LLC, and closed in 2014.
     4              13.        Defendants’ business had employees in 2012 and 2013, but did not file the
     5   required Employer’s Quarterly Federal Tax Return Form 941 in any quarter of 2012.
     6   Although Form 941s were filed in 2013, no federal tax deposits to account for
     7   Defendants’ employees’ income taxes, social security taxes, or Medicare taxes
     8   (collectively “payroll taxes”) were made. As a result, the IRS conducted a trust fund
     9   recovery penalties (“TFRP”) audit and assessed TFRPs against each Defendant
    10   individually for all four quarters of 2012 and 2013.
    11              14.        The IRS separately assessed Defendant Harold L. Maxwell TFRPs under
    12   Section 6672 of the Internal Revenue Code.
    13              15.        Defendant Harold L. Maxwell was both responsible for paying the payroll
    14   taxes, and willfully failed to pay those taxes.
    15              16.        Defendant Harold L. Maxwell demonstrated that he was both responsible
    16   for the failure to pay the taxes and willfully failed to pay them for the reasons that follow:
    17                         A.          Defendant Harold L. Maxwell was a signer for H L Maxwell &
    18                                     Family, LLC’s bank account;
    19                         B.          He signed numerous checks on that account;
    20                         C.          The account shows Defendant Harold L. Maxwell’s personal
    21                                     expenses being paid out of the account instead of tax liabilities; and
    22                         D.          Defendant Harold L. Maxwell knew of the unpaid payroll taxes.
    23

    24

    25

    26
    27
          Complaint to Reduce Federal Tax Assessments to Judgment                 U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    5             Tax Division, Western Region
                                                                                  P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-307-6648

5
              Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 6 of 12




     1                 17.        The IRS made timely assessments for unpaid federal income tax in the
     2   amounts and on the dates set forth below. The unpaid balances for the TFRP
     3   assessments, together with interest, assessed against Defendant Harold L. Maxwell
     4   individually are as follows:
     5       Tax                 Assessment               Assessment Amount                          Unpaid Balance
             Period              Date                                                                as of November 5,
     6                                                                                               20193
             2012 Q 1            7/6/2015                 $7,214.56                      (TFRP)              $8,716.82
     7                           10/05/2015               $16.00     (Fees and Collection Costs)
                                 11/14/2016               $320.00                      (Interest)
     8                           11/12/2018               $708.07                      (Interest)
             2012 Q 2            7/6/2015                 $7,416.88                      (TFRP)                $8,941.58
     9                           11/14/2016               $356.95                      (Interest)
                                 11/12/2018               $697.75                      (Interest)
    10       2012 Q 3            7/6/2015                 $25,887.96                     (TFRP)               $31,209.81
                                 11/14/2016               $1,245.91                    (Interest)
    11                           11/12/2018               $2,435.43                    (Interest)
             2012 Q 4            7/6/2015                 $5,732.63                      (TFRP)                $6,911.11
    12                           11/14/2016               $275.89                      (Interest)
                                 11/12/2018               $539.31                      (Interest)
    13       2013 Q 1            7/6/2015                 $5,156.10                      (TFRP)                $6,216.07
                                 11/14/2016               $248.15                      (Interest)
    14                           11/12/2018               $485.07                      (Interest)
    15
             2013 Q 2            7/6/2015                 $5,081.63                      (TFRP)                $6,126.27
                                 11/14/2016               $244.56                      (Interest)
    16
                                 11/12/2018               $478.07                      (Interest)
             2013 Q 3            7/6/2015                 $6,672.04                      (TFRP)                $8,043.62
    17                           11/14/2016               $321.11                      (Interest)
                                 11/12/2018               $627.67                      (Interest)
    18       2013 Q 4            7/6/2015                 $6,361.26                      (TFRP)                $7,668.97
                                 11/14/2016               $306.16                      (Interest)
    19                           11/12/2018               $598.43                      (Interest)
                       18.        The IRS separately assessed Defendant Vickie L. Maxwell TFRPs under
    20
         Section 6672 of the Internal Revenue Code.
    21
                       19.        Defendant Vickie L. Maxwell was both responsible for paying the payroll
    22
         taxes, and willfully failed to pay those taxes.
    23

    24

    25

    26
         3
           The unpaid balance may reflect payments or other credits, as well as additional accrued
    27
         interest and penalties.
             Complaint to Reduce Federal Tax Assessments to Judgment                     U.S. DEPARTMENT OF JUSTICE
    28       (Case No.                  )
                                                                       6                 Tax Division, Western Region
                                                                                         P.O. Box 683
                                                                                         Washington, D.C. 20044
                                                                                         Telephone: 202-307-6648

5
              Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 7 of 12




     1                 20.        Defendant Vickie L. Maxwell demonstrated that she was both responsible
     2   for the failure to pay the taxes and willfully failed to pay them for the reasons that follow:
     3                            A.          Defendant Vickie L. Maxwell was a signer on H L Maxwell &
     4                                        Family, LLC’s bank account;
     5                            B.          Defendant Vickie L. Maxwell was a member/manager of H L
     6                                        Maxwell & Family, LLC; and
     7                            C.          Defendant Vickie L. Maxwell knew of the unpaid payroll taxes.
     8                 21.        The IRS made timely assessments for unpaid federal income tax in the
     9   amounts and on the dates set forth below. The unpaid balances for the TFRP
    10   assessments, together with interest, assessed against Defendant Vickie L. Maxwell
    11   individually are as follows:
    12       Tax                 Assessment               Assessment Amount                          Unpaid Balance
             Period              Date                                                                as of November 5,
    13                                                                                               20194
             2012 Q 1            7/6/2015                 $7,214.56                      (TFRP)              $8,716.82
    14                           11/23/2015               $16.00     (Fees and Collection Costs)
                                 12/19/2016               $344.76                      (Interest)
    15                           12/18/2017               $341.63                      (Interest)
                                 12/17/2018               $381.30                      (Interest)
    16       2012 Q 2            7/6/2015                 $7,416.88                      (TFRP)                $8,941.58
                                 12/19/2016               $386.74                      (Interest)
    17                           12/18/2017               $317.53                      (Interest)
                                 12/17/2018               $391.14                      (Interest)
    18       2012 Q 3            7/6/2015                 $25,887.96                     (TFRP)               $31,209.81
                                 12/19/2016               $1,349.89                    (Interest)
    19                           12/18/2017               $1,108.33                    (Interest)
                                 12/17/2018               $1,365.22                    (Interest)
    20       2012 Q 4            7/6/2015                 $5,732.63                      (TFRP)                $6,911.11
                                 12/19/2016               $298.91                      (Interest)
    21                           12/18/2017               $245.44                      (Interest)
                                 12/17/2018               $302.32                      (Interest)
    22       2013 Q 1            7/6/2015                 $5,156.10                      (TFRP)                $6,216.07
                                 12/19/2016               $268.86                      (Interest)
    23                           12/18/2017               $220.75                      (Interest)
                                 12/17/2018               $271.92                      (Interest)
    24

    25

    26
         4
           The unpaid balance may reflect payments or other credits, as well as additional accrued
    27
         interest and penalties.
             Complaint to Reduce Federal Tax Assessments to Judgment                     U.S. DEPARTMENT OF JUSTICE
    28       (Case No.                  )
                                                                       7                 Tax Division, Western Region
                                                                                         P.O. Box 683
                                                                                         Washington, D.C. 20044
                                                                                         Telephone: 202-307-6648

5
           Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 8 of 12



          2013 Q 2            7/6/2015                 $5,081.63                    (TFRP)               $6,126.27
     1                        12/19/2016               $264.97                    (Interest)
                              12/18/2017               $217.56                    (Interest)
     2                        12/17/2018               $267.99                    (Interest)
          2013 Q 3            7/6/2015                 $6,672.04                    (TFRP)               $8,043.62
     3                        12/19/2016               $347.91                    (Interest)
                              12/18/2017               $285.64                    (Interest)
     4                        12/17/2018               $351.85                    (Interest)
          2013 Q 4            7/6/2015                 $6,361.26                    (TFRP)               $7,668.97
     5                        12/19/2016               $331.71                    (Interest)
                              12/18/2017               $272.34                    (Interest)
     6                        12/17/2018               $335.46                    (Interest)
     7              22.        A delegate of the Secretary of the Treasury gave Defendants timely notice
     8   of the amounts of the unpaid tax detailed in paragraphs 10-11, 17 and 21 and timely
     9   demanded payment thereof, pursuant to 26 U.S.C. § 6303 (notice and demand for tax).
    10              23.        Despite notice and demand for payment, Defendants have failed to pay the
    11   tax assessments against them detailed in paragraphs 10-11, 17 and 21.
    12              24.        As of November 5, 2019, there remains due and owing to the United States
    13   on those assessments the total sum of $516,052.20, plus statutory interest and other
    14   statutory additions that continue to accrue by law. The United States therefore seeks a
    15   judgment against Defendants for the outstanding liabilities.
    16
                                                               CLAIM FOR RELIEF
    17
                     COUNT 1: REDUCE TO JUDGMENT FEDERAL INCOME TAX
    18             ASSESSMENTS AGAINST HAROLD L. MAXWELL AND VICKIE L.
                        MAXWELL FOR TAX YEARS 2005-2006 AND 2009-2014
    19

    20              25.        The United States incorporates the allegations in paragraphs 1-24.
    21              26.        The IRS timely assessed federal taxes, interest, and penalties against
    22   Defendants for tax years 2005-2006 and 2009-2014 as described in paragraphs 8-10.
    23              27.        Despite notice and demand for payment of the assessments described in
    24   paragraph 10, Defendants have failed to make full payment to the United States. As of
    25   November 5, 2019, there remains due and owing to the United States on those
    26   assessments the total sum of $246,028.68, plus statutory interest and other statutory
    27   additions that continue to accrue by law.
          Complaint to Reduce Federal Tax Assessments to Judgment                  U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    8              Tax Division, Western Region
                                                                                   P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-307-6648

5
           Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 9 of 12




     1              28.        Under 26 U.S.C. § 7402(a) the United States is entitled to judgment against
     2   Defendants for the unpaid balance of the assessments described in paragraph 10 plus
     3   interest and other statutory additions accruing to the date of payment.
     4            COUNT 2: REDUCE TO JUDGMENT FEDERAL INCOME TAX
               ASSESSMENTS AGAINST VICKIE L. MAXWELL FOR TAX YEAR 2007
     5

     6              29.        The United States incorporates the allegations in paragraphs 1-24.
     7              30.        The IRS timely assessed federal taxes, interest, and penalties against
     8   Defendant Vickie L. Maxwell for tax year 2007 as described in paragraph 11.
     9              31.        Despite notice and demand for payment of the assessments described in
    10   paragraph 11, Defendant Vickie L. Maxwell has failed to make full payment to the
    11   United States. As of November 5, 2019, there remains due and owing to the United
    12   States on those assessments the total sum of $102,355.02, plus statutory interest and other
    13   statutory additions that continue to accrue by law.
    14              32.        Under 26 U.S.C. § 7402(a) the United States is entitled to judgment against
    15   Defendant Vickie L. Maxwell for the unpaid balance of the assessments described in
    16   paragraph 11 plus interest and other statutory additions accruing to the date of payment.
    17
           COUNT 3: REDUCE TO JUDGMENT TRUST FUND RECOVERY PENALTY
    18               ASSESSMENTS AGAINST HAROLD L. MAXWELL
                             FOR TAX YEARS 2012-2013
    19

    20              33.        The United States incorporates the allegations in paragraphs 1-24.
    21              34.        The IRS timely assessed TFRPs, interest, and penalties against Defendant
    22   Harold L. Maxwell for tax years 2012-2013 as described in paragraphs 12-17.
    23              35.        Despite notice and demand for payment of the assessments described in
    24   paragraph 17, Defendant Harold L. Maxwell has failed to make full payment to the
    25   United States. As of November 5, 2019, there remains due and owing to the United
    26   States on those assessments the total sum of $83,834.25, plus statutory interest and other
    27   statutory additions that continue to accrue by law.
          Complaint to Reduce Federal Tax Assessments to Judgment            U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    9        Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-307-6648

5
          Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 10 of 12




     1              36.        Under 26 U.S.C. § 7402(a) the United States is entitled to judgment against
     2   Defendant Harold L. Maxwell for the unpaid balance of the assessments described in
     3   paragraph 17 plus interest and other statutory additions accruing to the date of payment.
     4
           COUNT 4: REDUCE TO JUDGMENT TRUST FUND RECOVERY PENALTY
     5               ASSESSMENTS AGAINST VICKIE L. MAXWELL
                             FOR TAX YEARS 2012-2013
     6

     7              37.        The United States incorporates the allegations in paragraphs 1-24.
     8              38.        The IRS timely assessed TFRPs, interest, and penalties against Defendant
     9   Vickie L. Maxwell for tax years 2012-2013 as described in paragraphs 12-13 and 18-21.
    10              39.        Despite notice and demand for payment of the assessments described in
    11   paragraph 21, Defendant Vickie L. Maxwell has failed to make full payment to the
    12   United States. As of November 5, 2019, there remains due and owing to the United
    13   States on those assessments the total sum of $83,834.25, plus statutory interest and other
    14   statutory additions that continue to accrue by law.
    15              40.        Under 26 U.S.C. § 7402(a) the United States is entitled to judgment against
    16   Defendant Vickie L. Maxwell for the unpaid balance of the assessments described in
    17   paragraph 21 plus interest and other statutory additions accruing to the date of payment.
    18
    19              WHEREFORE, the United States requests that the Court:
    20                    A. Enter judgment in favor of the United States of America and against Harold
    21                         L. Maxwell and Vickie L. Maxwell jointly for unpaid federal income tax
    22                         liabilities for the 2005, 2006, 2009, 2010, 2011, 2012, 2013 and 2014 tax
    23                         years, in the amount of $246,028.68 as of November 5, 2019, plus interest
    24                         and statutory additions in accordance with 28 U.S.C. § 1961(c)(1) and 26
    25                         U.S.C. §§ 6601 and 6621, which have accrued and will continue to accrue
    26                         according to law from November 5, 2019 until judgment is paid, less any
    27                         applicable credits and payments.
          Complaint to Reduce Federal Tax Assessments to Judgment           U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    10      Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6648

5
          Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 11 of 12




     1                   B. Enter judgment in favor of the United States of America and against Vickie
     2                         L. Maxwell individually for unpaid federal income tax liabilities for the
     3                         2007 tax year, in the amount of $102,355.02 as of November 5, 2019, plus
     4                         interest and statutory additions in accordance with 28 U.S.C. § 1961(c)(1)
     5                         and 26 U.S.C. §§ 6601 and 6621, which have accrued and will continue to
     6                         accrue according to law from November 5, 2019 until judgment is paid, less
     7                         any applicable credits and payments.
     8                   C. Enter judgment in favor of the United States of America and against Harold
     9                         L. Maxwell individually for unpaid Trust Fund Recovery Penalties for the
    10                         first, second, third and fourth quarters of both 2012 and 2013, in the amount
    11                         of $83,834.25 as of November 5, 2019, plus interest and statutory additions
    12                         in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and
    13                         6621, which have accrued and will continue to accrue according to law
    14                         from November 5, 2019 until judgment is paid, less any applicable credits
    15                         and payments.
    16                   D. Enter judgment in favor of the United States of America and against Vickie
    17                         L. Maxwell individually for unpaid Trust Fund Recovery Penalties for the
    18                         first, second, third and fourth quarters of both 2012 and 2013, in the amount
    19                         of $83,834.25 as of November 5, 2019, plus interest and statutory additions
    20                         in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and
    21                         6621, which have accrued and will continue to accrue according to law
    22                         from November 5, 2019 until judgment is paid, less any applicable credits
    23                         and payments.
    24                   E. Award the United States of America its costs, and such other further relief
    25                         as the Court deems just and proper.
    26
    27   //
          Complaint to Reduce Federal Tax Assessments to Judgment           U.S. DEPARTMENT OF JUSTICE
    28    (Case No.                  )
                                                                    11      Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6648

5
         Case 3:19-cv-08330-DWL Document 1 Filed 11/15/19 Page 12 of 12



                   DATED this 15th day of November, 2019.
     1
                                                                        Respectfully submitted,
     2
                                                                        RICHARD E. ZUCKERMAN
     3                                                                  Principal Deputy Assistant Attorney General
     4                                                                  /s/ James Petrila
                                                                        JAMES PETRILA
     5                                                                  Trial Attorney, Tax Division
                                                                        U.S. Department of Justice
     6                                                                  P.O. Box 683
                                                                        Washington, D.C. 20044
     7
                                                                        MICHAEL BAILEY
     8                                                                  United States Attorney
                                                                        Of Counsel
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26
    27
         Complaint to Reduce Federal Tax Assessments to Judgment                         U.S. DEPARTMENT OF JUSTICE
    28   (Case No.                  )
                                                                   12                    Tax Division, Western Region
                                                                                         P.O. Box 683
                                                                                         Washington, D.C. 20044
                                                                                         Telephone: 202-307-6648

5
11/15/2019              Case 3:19-cv-08330-DWLwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                 Document 1-1 Filed 11/15/19 Page 1 of 2
                                              UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                             Harold L. Maxwell ; Vickie L.
   Plaintiff(s): United States of America                                 Defendant(s):
                                                                                             Maxwell
   County of Residence: Outside the State of Arizona                     County of Residence: Navajo
   County Where Claim For Relief Arose: Navajo


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   James Petrila
   Department of Justice
   555 4th St. NW
   Washington, DC 20001
   2023076648



  II. Basis of Jurisdiction:                   1. U.S. Government Plaintiff

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- 1 Citizen of This State

  IV. Origin :                                 1. Original Proceeding

  V. Nature of Suit:                           870 Taxes US Plaintiff or Defendant

  VI.Cause of Action:                          Under 26 U.S.C. § 7402(a) the United States is entitled to judgment
                                               against Defendants for the unpaid balance of various tax assessments as
                                               described in the Complaint.
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: $516,052.20
                     Jury Demand: No

  VIII. This case is not related to another case.


www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                              1/2
11/15/2019      Case 3:19-cv-08330-DWLwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                         Document 1-1 Filed 11/15/19 Page 2 of 2
  Signature: James Petrila

         Date: 11/15/2019
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                   2/2
